Citation Nr: 1809860	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a nasal disability, to include sinusitis or rhinitis.  

3.  Entitlement to service connection for a neurological disability of the left wrist, to include carpal tunnel syndrome and left median neuropathy, as secondary to service-connected traumatic arthritis as a residual of a fracture of the left navicular (left wrist disability). 

4.  Entitlement to an increased rating in excess of 10 percent for left wrist disability. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for hearing loss.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  

The Veteran died in April 2016.  The appellant, the Veteran's surviving spouse, received notification in February 2016 and February 2017 that she was accepted as a valid substitute for her husband's pending claim. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

The Veteran filed service connection claims for sinusitis and carpal tunnel syndrome in June 2012.  A VA medical problems list shows a diagnosis of rhinitis and a November 2010 private treatment record shows a diagnosis of left median neuropathy at the wrist.  Thus, the Board has recharacterized the claims as shown on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).    
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In May 2012, the AOJ denied an increased rating for left wrist disability, as well as service connection for tinnitus and hearing loss.  In October 2012, the AOJ denied service connection for sinusitis, left knee disability, and carpal tunnel syndrome.  The Veteran submitted a notice of disagreement (NOD) in October 2012.  The AOJ then issued a statement of the case (SOC) regarding the service connection claims for sinusitis, left knee disability, and carpal tunnel syndrome.  However, the AOJ has not issued a SOC addressing the May 2012 rating decision.  Since the October 2012 NOD was submitted within one year of both the May 2012 and October 2012 rating decisions, the AOJ must issue a SOC addressing the May 2012 rating decision.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 
 
VA medical problems lists include a diagnosis of rhinitis.  An April 1964 service treatment record notes nasal congestion and an August 1965 service treatment record notes acute rhinitis.  Given the in-service and post-service reports of rhinitis, a VA medical opinion must be obtained in order to determine the nature, onset, and etiology of the Veteran's rhinitis.  

The Veteran was afforded a July 2012 VA examination for his left knee disability.  The examiner diagnosed degenerative arthritis of the left knee, status post left knee surgery and opined that the disability was less likely than not related to service.  However, the medical opinion is inadequate.  The examiner did not discuss a January 1966 service treatment record that notes left knee pain.  Moreover, the examiner relied on the August 1966 separation examination report to show that the Veteran did not have a left knee disability upon separation from service.  However, he did not discuss that a September 1966 service treatment record that notes chronic knee strain was dated after the August 1966 separation examination report.  Thus, upon remand, a VA addendum opinion should be obtained in order to determine the nature, onset, and etiology of the Veteran's left knee disability.  
In regards to the service connection claim for a neurological disability of the left wrist, a November 2010 private EMG study shows "left mild median neuropathy at the wrist as may be seen in Carpal Tunnel Syndrome."  The Veteran was afforded a July 2012 VA examination and the examiner stated that the Veteran did not have peripheral neuropathy, to include carpal tunnel syndrome.  The examiner further opined that the condition was less likely than not related to service and less likely than not caused by the service-connected left wrist disability.  The examiner did not adequately address the November 2010 private EMG study that shows left mild median neuropathy.  Moreover, the examiner did not adequately address whether the service-connected left wrist disability caused or aggravated a neurological disability of the wrist.  Accordingly, a VA addendum opinion should be obtained in order to determine the nature, onset, and etiology of a neurological disability of the left wrist.     

Upon remand, the appellant should be afforded the opportunity to identify or submit any medical treatment pertaining to the Veteran's service connection claims.    

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the increased rating claim for wrist disability, as well as the service connection claims for hearing loss and tinnitus.   

2.  Associate with the claims file any outstanding records of VA treatment dated since July 2015 and prior to the Veteran's death in April 2016.  

Any negative responses should be associated with the claims file.  

3.  Afford the appellant the additional opportunity to identify or submit any treatment records pertinent to the Veteran's left knee disability, nasal disability, or neurological disability of the left wrist, to include but not limited to Dr. R.V. and Dr. C.W. 

Any negative responses should be associated with the claims file.  

4.  Obtain medical opinions from an appropriate medical provider to determine the nature, onset, and etiology of the Veteran's left knee disability, neurological disability of the left wrist, and nasal disability. 

The evaluator is asked to address the following questions: 

i) Whether it is at least as likely as not that the Veteran's nasal disability, to include rhinitis, had its onset in service or is otherwise related to service. 

The evaluator should consider the April 1964 service treatment record that notes nasal congestion and an August 1965 service treatment record that notes acute rhinitis, as well as VA medical problems lists that note rhinitis and June 2012 private treatment records that note nasal congestion. 

ii) Whether it is at least as likely as not that the Veteran's left knee disability had its onset in service or is otherwise related to service. 

The evaluator should consider the January 1966 service treatment record that notes knee pain and probable slight sprain, the January 1966 x-ray report that shows the left knee within normal limits, and the September 1966 service treatment record that shows chronic knee strain.  

The evaluator should note that the August 1966 separation examination report was conducted prior to the September 1966 service treatment record.  

The evaluator should also consider the Veteran's statement that his knee symptoms began in service and have worsened over time.  

iii) Whether it is at least as likely as not that the Veteran's neurological disability of the left wrist had its onset in service or is otherwise related to service. 

The evaluator is instructed to presume for the purposes of this remand that the Veteran had a left median neuropathy at the wrist.  

iv) Whether it is at least as likely as not that the Veteran's neurological disability of the left wrist is caused by his service-connected left wrist disability. 

The evaluator is instructed to presume for the purposes of this remand that the Veteran had a left median neuropathy at the wrist.  

The evaluator should review the November 2010 EMG report that notes that the Veteran had left mild median neuropathy at the wrist as may be seen in carpal tunnel syndrome.  

v) Whether it is at least as likely as not that the Veteran's neurological disability of the left wrist is aggravated by his service-connected left wrist disability. 

The evaluator is instructed to presume for the purposes of this remand that the Veteran had a left median neuropathy at the wrist.  

The evaluator should review the November 2010 EMG report that notes that the Veteran had left mild median neuropathy at the wrist as may be seen in carpal tunnel syndrome.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




